Case 8:18-bk-13311-CB   Doc 255 Filed 02/21/19 Entered 02/22/19 11:58:20   Desc
                          Main Document    Page 1 of 7
Case 8:18-bk-13311-CB   Doc 255 Filed 02/21/19 Entered 02/22/19 11:58:20   Desc
                          Main Document    Page 2 of 7
Case 8:18-bk-13311-CB   Doc 255 Filed 02/21/19 Entered 02/22/19 11:58:20   Desc
                          Main Document    Page 3 of 7
Case 8:18-bk-13311-CB   Doc 255 Filed 02/21/19 Entered 02/22/19 11:58:20   Desc
                          Main Document    Page 4 of 7
Case 8:18-bk-13311-CB   Doc 255 Filed 02/21/19 Entered 02/22/19 11:58:20   Desc
                          Main Document    Page 5 of 7
Case 8:18-bk-13311-CB   Doc 255 Filed 02/21/19 Entered 02/22/19 11:58:20   Desc
                          Main Document    Page 6 of 7
Case 8:18-bk-13311-CB   Doc 255 Filed 02/21/19 Entered 02/22/19 11:58:20   Desc
                          Main Document    Page 7 of 7
